Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com November 25, 2010 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Ventura Assets Limited Glendale, CA To Whom It May Concern: Silberstein Ungar, PLLC hereby consents to the use in the Form 10-K/A Amendment No. 1, Annual Report under Section 13 or 15(d) of the Securities Exchange Act of 1934, filed by Ventura Assets Limited of our report dated November 22 2010, relating to the financial statements of Ventura Assets Limited, a Colorado Corporation, as of and for the years ending December 31, 2008 and 2007 and for the period from inception to December 31, 2008. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC 1
